    Case: 1:18-cv-07136 Document #: 37 Filed: 08/13/19 Page 1 of 2 PageID #:204




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

I.P. o/b/o D.S.,                               )
                                               )
                        Plaintiff,             )
                                               )     No. 1:18-cv-07136
                   v.                          )
                                               )     Judge Matthew F. Kennelly
FOX HEALTH PLAN and                            )     Magistrate Judge Gabriel A. Fuentes
AETNA LIFE INSURANCE COMPANY,                  )
                                               )
                        Defendants.            )

              JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT

        Plaintiff, I.P. o/b/o D.S., and Defendants, FOX HEALTH PLAN and AETNA LIFE

INSURANCE COMPANY, through their respective counsel and pursuant to Local Rule 17.1,

request that the Honorable Matthew F. Kennelly provide written approval of the settlement

agreement entered into in this case, which is attached to this motion as a sealed document.

Dated: August 13, 2019                               Respectfully Submitted By,

/s/ Marie E. Casciari                                /s/ Colin D. Dougherty
____________________________                         ____________________________
Marie E. Casciari                                    Colin D. Dougherty
One of the Attorneys for Plaintiff                   One of the Attorneys for Defendant

Marie E. Casciari                                    Colin D. Dougherty
DeBofsky Sherman Casciari Reynolds, P.C.             Fox Rothschild LLP
150 North Wacker Drive, Suite 1925                   10 Sentry Parkway, Suite 200
Chicago, Illinois 60606                              Blue Bell, Pennsylvania 19422
Telephone: (312) 561-4040                            Telephone: (610) 397-6500
Fax: (312) 929-0309                                  Fax: (610) 397-0450
Email: mcasciari@debofsky.com                        Email: cdougherty@foxrothschild.com
      Case: 1:18-cv-07136 Document #: 37 Filed: 08/13/19 Page 2 of 2 PageID #:205




                                CERTIFICATE OF SERVICE

TO:     Colin D. Dougherty
        Benjamin H. McCoy
        Fox Rothschild LLP
        10 Sentry Parkway, Suite 200
        Blue Bell, Pennsylvania 19422
        Email: cdougherty@foxrothschild.com; bmccoy@foxrothschild.com

        Marc Craig Smith
        Fox Rothschild LLP
        353 North Clark Street
        Chicago, Illinois 60654
        Email: mcsmith@foxrothschild.com

        The undersigned attorney hereby certifies that on August 13, 2019, she electronically filed

the foregoing JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT with the Clerk of

the Court using the CMF/ECF filing system, which sent notice of such filing to the above-named

attorneys.

                                                             /s/ Marie E. Casciari
                                                             ___________________________
                                                             Marie E. Casciari
                                                             One of the Attorneys for Plaintiff
                                                             I.P. o/b/o D.S.

Mark D. DeBofsky
Marie E. Casciari
DeBofsky Sherman Casciari Reynolds, P.C.
150 North Wacker Drive, Suite 1925
Chicago, Illinois 60606
Telephone: (312) 561-4040
Fax: (312) 929-0309
Email: mdebofsky@debofsky.com; mcasciari@debofsky.com




                                                 2
